DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on June 29, 2022.

3.	Claims 1-4, 6-9, 12-15, 19-25 are allowable over the prior art of record.

4.	 The following is the Examiner's statement of reasons for allowance:
	The closest prior art Evans et al., US Patent No. 11,200,429, discloses a system to perform operations comprising: receiving, from the one or more sensors, first sensor data; inputting, into a machine learned model, a first portion of the first sensor data associated with an object, wherein the first portion includes up to an entirety of the first sensor data; receiving, from the machine learned model, a first subset of data associated with the object and a first n-dimensional representation associated with the first subset of data; receiving, from the one or more sensors, second sensor data; inputting, into the machine learned model, a second portion of the second sensor data associated with the object, wherein the first second includes up to an entirety of the second sensor data; receiving, from the machine learned model, a second subset of data associated with the object and a second n-dimensional representation associated with the second subset of data; determining a similarity between the first subset of data and the second subset of data; and based at least in part on the similarity, associating at least one of the first subset of data or the second subset of data with a track of the object.
 	 Although the prior art discloses several claimed limitations, the above reference fails to teach:
“sending the AV model or the driver assistant model to a set of vehicles, wherein each vehicle of the set of vehicles executes the AV model or the driver assistant model in parallel with an existing AV model or an existing driver assistant model; and 
receiving additional sensor data from the plurality of vehicles, wherein the additional sensor data is obtained based on a deviation between an output of the AV model or the driver assistant model, and a reference..”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661